DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: at paragraph [0035] of the Specification filed 03/11/2019 the reference sign “3” is mentioned as the outer peripheral wall, however, the figures do not include “3”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
In reference to claim 1, it is suggested to (1) amend “a through channel” in line 5 to “through channels”; (2) in line 6 amend “the outermost periphery” to “an outermost periphery of the honeycomb structure portion”; (3) in line 9, after “each” and before “of”, insert “electrode portion”; (4) in each of lines 10 and lines 12-13, after “the” before “cells” insert “plurality of”; (5) in line 14, after “portion” and before “across”, insert “of the pair of electrode portions”; (6) in line 16, after “consists” and before “:”, insert “of”.  Appropriate correction is required.
In reference to claim 4, in lines 2-3 it is suggested to amend “the electrode portions” to “the each electrode portion of the pair of electrode portions”, in order to ensure consistency in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mase et al. (US 2014/0294687) (Mase).
In reference to claim 1, Mase teaches a honeycomb structure including a tubular honeycomb structure body ([0036]) (corresponding to a honeycomb structure, comprising: a pillar shaped honeycomb structure portion). The honeycomb structure body has porous partition walls to define and form a plurality of cells which become through channels for a fluid and extend from an inflow end surface which is an end surface on an inflow side of the fluid to an outflow end surface which is an end surface on an outflow side of the fluid, and an outer peripheral wall positioned in the most outer periphery ([0036]) (corresponding to porous partition walls extending through the honeycomb structure from an inflow end face to an outflow end face to define a plurality of cells forming a through channel; an outer peripheral wall located at the outermost periphery).
	Mase further teaches a pair of electrodes disposed on a side surface of the honeycomb structure body ([0036]) (corresponding to a pair of electrode portions disposed on a side surface of the honeycomb structure portion). Each of the pair of electrodes is formed into a band-like shape extending in an extending direction of the cells of the honeycomb structure body, furthermore, in a cross section perpendicular to the extending direction of the cells, one electrode in the pair of electrodes is disposed on the side opposite to the other electrode in the pair of electrodes via the center of the honeycomb structure body ([0036]) (corresponding to each of the pair of electrode portions is formed in a strip shape extending in an extending direction of the cells of the honeycomb structure portion; wherein, in a cross section orthogonal to the extending direction of the cells, one electrode portion of the pair of electrode portions is disposed on a side opposed to the other electrode portion across a center of the honeycomb structure portion).
	Mase further teaches the honeycomb structure body is constituted of an outer peripheral region including the side surface and a central region as a region of the center which excludes the corresponding to the honeycomb structure portion consists: end regions near the pair of electrode portions; and a central region that is a center region excluding the end regions; and wherein an average electric resistivity A of a material forming the end regions is lower than an average electric resistivity B of a material forming the central region).
In reference to claim 2, Mase teaches the limitations of claim 1, as discussed above. Mase further teaches a value of a ratio of the electrical resistivity of the outer peripheral region to the electrical resistivity of the central region is 0.5 to 0.8 ([0040]) (corresponding to the A and the B satisfy a relationship: 1/5 ≤ A/B ≤ 4/5). 
Table 1 further teaches the electrical resistivity of the outer peripheral region (Ωcm) is 20 for Examples 1-5 while the electrical resistivity of the central region (Ωcm) is 35, therefore the ratio is 0.57, the ratio of Example 6 is 0.67 (i.e., 20/30 = 0.67), the ratio of Example 7 is 0.8 (i.e., 4/5 = 20/25 = 0.8) and the ratio of Example 8 is 0.71 (i.e., 25/35 = 0.714) (corresponding to the A and the B satisfy a relationship: 1/5 ≤ A/B ≤ 4/5).
In reference to claim 3, Mase teaches the limitations of claim 1, as discussed above. Mase further teaches the honeycomb structure body is made of a material including silicon carbide, wherein the material including silicon carbide is a material containing a silicon-silicon carbide composite or silicon carbide as a main component ([0044]) (corresponding to the honeycomb structure portion is mainly based on a silicon-silicon carbide composite material or silicon carbide).
In reference to claim 5, Mase teaches the limitations of claim 1, as discussed above. Mase further teaches in the cross section perpendicular to the extending direction of the cells, an angle of 0.5 time the central angle α of each of the pair of electrodes (angle θ of 0.5 time the central corresponding to each of the electrode portions has a central angle from 60 to 120º).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mase.
In reference to claim 4, Mase teaches the limitations of claim 1, as discussed above. Mase further teaches the electrical resistivity of the honeycomb structure body is from 1 to 200 Ωcm ([0044]) (corresponding to the honeycomb structure portion has an electric resistivity of from 0.1 to 100 Ωcm). The electrical resistivity of the electrode is from 0.1 to 100 Ωcm ([0067]) (corresponding to the electrode portions have an electric resistivity of from 0.001 to 1.0 Ωcm). Mase teaches a range of electrical resistivity of each of the honeycomb structure body and the electrodes which overlaps the presently claimed ranges.
Mase differs from the claims by failing to disclose an anticipatory example or a range that is sufficiently specific to anticipate the claimed range. However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have selected from the overlapping portion of the ranges taught by the Mase, because overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784